Title: From Alexander Hamilton to William C. Bentley, 28 August 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York August 28. 99—
          
          Your letters of the fifteenth, the seventeenth, and the eighteenth of this Month have been delivered to me.
          The proceeding of the District Judge is of a very alarming, and I think, of a very illegal nature. I have heretofore given you  my opinion as to the mode of proceeding on Writs of Habeas Corpus demanding the presence of soldiers regularly enlisted. But as in the present case the minor has been actually delivered to his father—I wish no measures to be taken untill I have conferred on the Subject with the Secretary of war.
          The arrangement of relative rank was transmitted to you in a hurry, and I did not, at the time, observe its particular complexion. I am extremely sorry to find, upon reviewing it, that it is inconsistent with what had before been done. I have however, written to the Secretary of war an urgent letter on the subject, and have reason to beleive that the arrangment will be changed except with respect to Captain Blue. This officer Gentleman, having seen service in the ——— western army it is hoped that his holding the part appt. that has been given him will not prove disagreeable to the officers of the regiment. He will, however, if my proposal is confirmed, be the Junior Captain.
          The resignation of Lieut. Crump has been signified to the Secretary of war, and Mr. Call mentioned as a candidate for the vacancy.
          The expence for postage to which the officers are exposed, will doubtless be defrayed by the United States. It will be proper for the officers to deliver their accounts for this and other like expences accompanied with the vouchers to their Regimental Paymasters. The Regimental Paymasters will make out a general abstract which together with the accounts and vouchers they will send to me. Where the case is of such a nature that vouchers can not be produced, a declaration of honor must be the substitute. You have been informed with respect to the provision for hired music. I can not say that — an advance will be made beyond the limits of that provision. However the officers may unite accounts for this particular with those for the postage of letters, and the matter will be referred to the discretion of the Secretary of war.
          You have received before this forms of the for the pay and muster rolls. As soon as these rolls shall be forwarded the pay of the troops will be sent on, the Secretary of war being opposed to an advance before the arrival of those rolls.
          I have written to the Secy of war on an advance of pay to the medical staff, and to the persons who have succeeded the staff of the line. Mess. Heiskell and Thoms have been mentioned to the Secretary of war as candidates for the Post of Cadets
          With great Cons
        